DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability/Examiner’s Amendment is responsive to an internal query received on 03/25/2022 to update/correct typographical errors. An Examiner’s Amendment follows here below. 
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: IN THE CLAIMS
At claim 5, line 4; delete, “base”; replace with --“based”--
At claim 8, line 7; delete, “base”; replace with --“based”--
Please replace claim 15 as follows: (currently amended): The method of claim 1, wherein the method further comprises:
deciding to maintain the motion levels of the M image groups and each the image quantity of each image group without change when a (N+1)th parent image is received, which is based on a boundary of an interested region of the (N+1)th parent image when there is a motion block detected.”
At claim 18, line 4; delete “belongs”; replace with --“belonging”--; before “information”; delete --“a”--; before “foreground”; insert --“a”--
replace with --“belonging”--; before “information”; delete --“a”--; before “foreground”; insert --“a”--
At claim 19, line 5; after “group”; delete --“.”--
At claim 19, line 12; delete --“has”--
At claim 20, line 2; delete --“has”--
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

MIA M. THOMAS
Primary Examiner
Art Unit 2665





/MIA M THOMAS/               Primary Examiner
Art Unit 2665